COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00335-CR & 01-14-00336-CR
Style:                    Damion Gentry v. The State of Texas
Date motion filed*:       July 6, 2015
Type of motion:           State’s Motion to Order Reporter to File Certification Hearing Record
Party filing motion:      Appellee
Document to be filed:     Supplemental Reporter’s Record

Is appeal accelerated?        No.

Ordered that motion is:
       Granted
          No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On July 8, 2015, the Clerk of this Court granted the court reporter’s request, made that
          day, for an extension of time to file the requested supplemental reporter’s record,
          including the exhibit volume, until August 7, 2015. On July 10, 2015, the State filed
          its appellee’s brief, using a draft of the requested supplemental reporter’s record, and a
          separate letter stating that it will file a motion to amend this section of its brief to
          conform after the supplemental reporter’s record is filed, if necessary. Accordingly,
          the State’s motion to order the reporter to file this record by July 9, 2015, is dismissed
          as moot.

Judge’s signature: /s/ Laura C. Higley
                   

Date: July 16, 2015




November 7, 2008 Revision